956 F.2d 271
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.SIX ACRES, MORE OR LESS, With All Buildings, Appurtenancesand Improvements, Located In Meade County, Kentucky, In theName of James Peyton and Shirley Peyton, His Wife;  40 WiseRoad, Brandenburg, Mead County, Kentucky, With AllBuildings, Appurtenances and Improvements, In the Name ofJames Peyton and Shirley Peyton, His Wife;  1975 ChevroletCorvette, VIN 1Z237J5S407295 Registered To Seamon R. McGee;1984 Chevrolet Van, VIN 2G8EG25H7E4167147, Registered ToShirley A. Peyton;  1979 Sidewinder 18 Foot Boat, ModelJ002829 Engine and Travel Rite Custom Trailer Registered ToSeamon R. McGee, Defendants.James Francis Peyton, Claimant-Appellant.

1
No. 91-6345.


2
United States Court of Appeals, Sixth Circuit.


3
Feb. 25, 1992.


4
Before RYAN and SUHRHEINRICH, Circuit Judges, and CHURCHILL, Senior District Judge.*

ORDER

5
The government moves to dismiss this appeal as taken from a nonappealable order.   Claimant has responded in opposition to the motion to dismiss.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


6
A review of the documents before the court indicates that on October 3, 1991, the district court entered an order permitting the government to withdraw its claim to a certain six acre parcel of property in this in rem forfeiture proceeding brought under 28 U.S.C. § 1345 and 21 U.S.C. § 881.   Thereafter, claimant filed a motion for reconsideration of the district court's order, which the district court denied by its order entered on October 30, 1991.   Claimant filed a notice of appeal taken from the district court's October 30, 1991, order.   Upon consideration, we conclude that the government's motion to dismiss must be granted.


7
Generally, an order disposing of fewer than all of the claims or parties involved in an action is not immediately appealable absent a Fed.R.Civ.P. 54(b) certification.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976).   Here, the district court has not issued a Fed.R.Civ.P. 54(b) certification.   The district court has not entered a final and appealable judgment during the pendency of this appeal.   Therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


8
Accordingly, the government's motion to dismiss is granted and the appeal is hereby dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.



*
 The Honorable James P. Churchill, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation